Citation Nr: 1734686	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for scoliosis with low back pain (claimed as a low back condition).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from August 1982 to August 1988, and in the Marine Corps from November 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested, and was scheduled for, a video-conference hearing before a Veterans Law Judge sitting at the RO in April 2017.  The RO sent the Veteran a notice letter regarding the scheduled hearing at an address in Pasadena, Texas.  This letter was returned to the RO as undeliverable and was marked that the forwarding order for the Veteran's new address had expired.  A new address in La Porte, Texas, was noted on the returned envelope.  This new address was also documented in a VA Report of General Information, dated April 4, 2017.  Thus, it appears that the Veteran moved and never received notice of the scheduled hearing.  A remand is required to reschedule him for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge of the Board at the local RO.  He must be provided proper notice of the date, time, and location of the hearing at his address in La Porte, Texas.  See VA Report of General Information, dated April 4, 2017.  Copies of all notifications must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




